DETAILED ACTION
Claims 1-8, 10-11 and 13-22 are currently pending in the instant application, claims 16 and 17 being withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-8, 13, 10-11, 13 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Falwell et al. (US 20060241366) (“Falwell”) in view of Esashi et al. (US 20050006009) (“Esashi”) and in further view of Shih (US 20120323174).
Regarding claim 1, Falwell teaches a catheter (see catheter shown in Fig. 38) comprising: an elongated body having a longitudinal axis (catheter body 110; see Figs. 1 and 3), and an intermediate section (see distal end tip assembly 140; Figs. 2 and 3) distal the elongated catheter body and comprising a deflectable region (see distal end 144 of tip assembly 140 up to the tip section as defined below; [0038], Figs. 2, 3 and 38-

    PNG
    media_image1.png
    194
    842
    media_image1.png
    Greyscale

Annotated Fig. 15 of Falwell
However, Falwell fails to explicitly teach first and second support members extending through at least a portion of the intermediate section and configured to move between a generally straight neutral configuration, each having a trained curvature comprising at least one bend, the first and second support members extending 
Esashi teaches a similar steerable catheter employing electrically activated resistive heating (see [0094, 0099], Figs. 1, 4, 7, and 9A-B) to elastically deform the respective bendable section A (and corresponding section of inner tube 3) having three coils (8) that include independently controlled sections (see 92, 94, and 96; [0110], Figs. 9A-B) where the coils as a whole or when considered as multiple segments possess a first, shrunken (heated) configuration comprising a bend (as exemplified in Fig. 4) and second neutral configuration that they return to when cooled below the heated temperature (not shrunken) ([0084, 0110]) which provide for a non-uniform, curved configuration having multiple curvatures that are different with respect to one another since they bend in three independent directions ([0084]) and to different degrees 
Therefore, it would have been obvious to one of ordinary skill before the time of filing to have modified the superelastic wire of the deflectable region as cited in Falwell comprise multi-directional support members each having a bend and independent lead wires for heat activation as claimed in light of Esashi, the motivation being more accurate catheter positioning by increasing the number of directions that the superelastic section can bend/bias the deflectable section into and to what degree (see Esashi [0084] as well as the independent functionality of the coil segments [0110]). In light of the modification, the puller wire of the modified device of Falwell in view of Esashi is considered capable of creating a more or less acute bend of the at least one bends of the first or second curvatures as claimed during movement of the puller wire since this would occur in scenarios such as, for example, when the puller wire deflects the deflectable region in the same direction as the bending of the support members or a direction that is opposite than the direction of the bending of the support members since the modified device has multi-directional support members (such as those demonstrated by Falwell in Figs. 39A-39B and 41A-41B). Additionally, the puller wire in the modified device would be anchored at a position distal of a distal end of the one of the first or second support members as claimed (dependent upon whether the proximal support member is considered first or second) since the puller wire is anchored at the 
Shih teaches a steerable catheter comprising an intermediate section (see steerable stages 210 and 220, Figs. 2A-2D) including memory wires (330, 331, 332, 333; [0040]-[0042], [0044]-[0046], Fig. 3A) that are cold-forged into a shape such that they return to that shape after being deformed by applying heat (see [0030]). Shih further teaches each steering stage may be configured to turn independently for a different number of degrees in a particular direction (see [0045]-[0046]), thus the curves created by the degree of bending would each trace different radii. Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the three part shape memory alloy coil as taught by Falwell in view of Esashi to be trained to assume the directional curvatures and to modify the plurality of different bends of the three part shape memory alloy coil to comprise at least first, second, and third bends each tracing an arc of a circle with a different radius as claimed in light of 
Regarding claim 2, Falwell further teaches wherein the tip electrode comprises an ablation electrode (see “may alternatively include electrodes that are adapted for both mapping and ablation”; [0104]).
Regarding claim 3, Falwell in view of Esashi teaches all the limitations of claims 1 for which claims 3 is dependent upon, however Esashi fails to teach nitinol as a shape memory material.
Shih further teaches Nitinol as an exemplary material for its memory metal (see [0030]). Therefore, it would have been further obvious to one of ordinary skill in the art before the time of filing to have used Nitinol in light of Shih for the shape memory support members as taught by Falwell in view of Esashi, the motivation being since Nitinol has been found to have a great degree of physiological and chemical compatibility with the human body (see Shih [0030], see also Falwell [0138]).
Regarding claim 4, Esashi further teaches wherein the lead wires are configured to heat the support member (each coil can be independently heated; see [0084, 0110]).
Regarding claims 6-8, the modified device of Falwell in view of Esashi and Shih further teaches wherein the trained curvatures of at least one of the first and second support members extend in a single dimension, wherein the trained curvature extends in two dimensions, and wherein the trained curvature extends in three dimensions (actuation of the sections provides for bending in three directions; see Esashi: [0084]). 
Regarding claim 10, Esashi further teaches wherein the second support member has at least a portion that is distal of the first support member (when coils 8 are considered as segments, they each possess a proximal and distal segment, see Fig. 9A-B).
Regarding claim 11, Esashi further teaches wherein the second support member has at least a portion that is coextensive with the first support member along the longitudinal axis (the coils cited above are considered coextensive with respect to one another since they extend along the same area of the longitudinal axis as can be appreciated in Figs. 1 and 9A).
Regarding claim 13, Falwell in view of Esashi and Shih further teaches a method of using a catheter of claim 1, comprising: advancing the elongated body and deflectable section of the catheter into a patient's vasculature (see Falwell: [0248]-[0249], Figs. 36-37); and activating the first and second lead wires to heat the respective first and second support members to the respective first and second transitional temperatures (see Esashi [0084] and [0110]).
Regarding claims 20 and 21, Falwell in view of Esashi and Shih teaches substantially similar limitations as those already addressed in claims 1 and 3, and, as such, claims 20 and 21 are rejected for similar reasons as given above.
Regarding claim 22, Falwell in view of Esashi and Shih further teaches wherein the intermediate section comprises a plurality of lumens (see Falwell: central lumen 1125 and lumen that 1110a and 3810 lie within, Fig. 38 in light of the modification), and the puller wire and at least one of the first or second support members extend through a same one of the plurality of lumens (see Falwell: lumen that 1110a and 3810 lie within .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Falwell in view of Esashi, Shih, and in further view of Shilling et al. (US 20120108980) (“Shilling”).
Regarding claim 5, Falwell in view of Esashi and Shih teaches all the limitations of claim 1 for which claim 5 is dependent upon. However, Falwell in view of Esashi and Shih does not explicitly teach a thermally insulating layer covering at least one of the first and second support members.
Shilling teaches further comprising a thermally insulating layer covering at least a portion of a support member (thermal insulation layer; para. [0110]). Therefore, it would have been obvious for one of ordinary skill in the art before the time of filing to have modified the support members as taught by Falwell in view of Esashi and Shih with the thermal insulation layer as taught by Shilling, the motivation being to achieve the reduction of heat delivered to the body of the patient to preserve patient safety (see Shilling: [0110]).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Falwell in view of Esashi, Shih, and in further view of Mauch (US 20120197246).
Regarding claim 14, Falwell in view of Esashi and Shih teaches all the limitations of claim 13 for which claim 14 is dependent upon, in addition to allowing the respective first or second support member to cool to below the respective first or second transitional temperature (see Esashi [0088]). However, Falwell in view of Esashi and Shih does not explicitly teach removing the catheter from the patient's vasculature.
However, Mauch teaches removing the catheter from the patient's vasculature (catheter 104 is removed from the vasculature in step 356; para. [0044], Fig. 3). Therefore, it would have been obvious for one of ordinary skill in the art before the time of filing to combine the method of use taught by Falwell in view of Esashi and Shih with the device removal taught by Mauch, the motivation being to avoid further exaggerating hemocompatibility complications such as blood clot formation as taught by Mauch (see Mauch: [0005]).
Regarding claim 15, Esashi further teaches wherein the allowing the support member to cool includes deactivating the lead wire (see [0088]).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Falwell in view of Esashi, Shih, and in further view of Shaolian et al. (US 20090088838) (“Shaolian”).
Regarding claims 18 and 19, Falwell in view of Esashi and Shih teaches the limitations of claim 1 and Esashi further teaches wherein the first and second support members are serially arranged (see segments 92, 94 and 96 linearly arranged one after the other in series, Fig. 9A-B) such that the proximal end of the second support member 
Shaolian teaches an annuloplasty ring (see Fig. 55A) having multiple heat activated shape memory segments (see 5514, 5516, 5518, and 5520; Fig. 55A) that each are individually activated by a respective resistor (see [0367]), wherein the distal/proximal ends of the heat activated shape memory segments may be spaced apart from one another by a thermally or electrically insulative material placed between each of the zones (see [0367]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of invention to have used a thermally insulating material to connect the distal end of the first support member and the proximal end of the second support member as taught by Falwell in view Esashi and Shih to comprise a thermally insulating connector that extends between the distal end of the first support member and the proximal end of the second support member, connecting the first and second support members, thereby spacing apart the first and second support members as claimed in light of Shaolian, the motivation being to provide the additional benefit of thermally insulating the first and second support members to ensure individual activation of the different support members (see Shaolian [0368]).
Response to Arguments
Applicant's arguments filed 22 November 2021 with respect to prior art rejections have been fully considered but they are not persuasive.
In response to Applicant’s argument directed to the combination of references failing to provide for the newly added limitations of claims 1 and 20 (see Remarks pgs. 10-11), the Examiner respectfully disagrees. The Examiner contends that the combination of Falwell with Esashi and Shih teaches the argued limitations. With regard to the plurality of bends comprising “at least first, second, and third bends each tracing an arc of a circle with a different radius”, the modification Falwell in view of Esashi and in further view of Shih suggests modifying the plurality of bends to possess the first, second, and third bends each tracing an arc of a circle with a different radius as claimed since Shih teaches that each steering stage may be configured to turn independently for a different number of degrees in a particular direction (see Shih [0045]-[0046]) with the motivation to provide the additional advantage of assuming more complex shapes to allow the catheter to be steered through more tortuous paths (see Shih [0046]), thus providing for a teaching and suggestion to modify the bends of the device as taught by Falwell in view of Esashi to possess the at least first, second, and third bends each tracing an arc of a circle with a different radius as claimed.
In response to Applicant’s argument directed to Falwell failing to provide the further limitations of claim 22, (see Remarks pgs. 11-12), the Examiner respectfully disagrees. The Examiner contends that lumens 1128a and 1128b are connected together at the distal end of the catheter as shown below in annotated Figure 15 of Falwell, and thus the lumens 1128a and 1128b can be reasonably considered as 

    PNG
    media_image2.png
    186
    810
    media_image2.png
    Greyscale

Annotated Fig. 15 of Falwell
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
                                                                                                                                                                                               /JAYMI E DELLA/          Primary Examiner, Art Unit 3794